 STEVA STONE COMPANY455as without merit, in the absence of formal and expressed op-position to said motions by the General Counsel. The Boardhowever, finds no basis in Section 3 (d), or in any part of theAct, substantiating the theory advanced by Respondents. More-over, the Board has previously ruled (United Aircraft Corpora-tion,Pratt & Whitney Aircraft Division, 91 NLRB 215), thatSection 3 (d) does not limit the authority of the Trial Examineror the Board to grant or deny motions by the parties once hear-ing has commenced on the complaint,because it is at that timethat the Board's exclusive jurisdiction attaches. In the instantcase, the General Counsel prosecuted the complaint issuedagainst the Respondents and secured a Decision and Order ofthe Board finding that the Respondents had committed unfairlabor practices within the meaning of the Act. Whether or nottheGeneral Counsel now desires to oppose or support suchsupplemental motions as are made by the Respondents in attackupon the validity of the Board's Decision and Order is notdeterminative of the Board's authority to grantor dismiss suchsupplemental motions upon their own merits or lack thereof.Accordingly, as the motion is lacking in merit,IT IS HEREBY ORDERED that the motion to vacate orderand stay proceedings be, and it hereby is, denied.By direction of the Board:Frank M. Kleiler,Executive SecretaryKENNETH STEVA AND JESSE A. STEVA d/b/a STEVA STONECOMPANYandINTERNATIONAL HOD CARRIERS' BUILD-ING AND COMMON LABORERS' UNION OF AMERICA,HEAVY CONSTRUCTION LABORERS' LOCAL NO. 663, AFL,and INTERNATIONAL UNION OF OPERATING ENGINEERS,HOISTING AND PORTABLE LOCAL NO. 101, AFL, JOINTLY,Petitioner.Case No.17-RC-1618. July 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J.Cassidy, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer is a copartnership whose main office islocated in Richmond, Missouri. The Employer operates a stone106 NLRB No. 79. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDquarry, the products of which are used in the manufacture ofagriculture lime, road-building materials, and ready-mixedconcrete. The Employer also operates a receiving and shippingwarehouse in the city of Richmond, for the receipt of agri-cultural phosphates which are purchased from two Missouricorporations.) The Employer sells these phosphates to localcustomers.During the year 1952, the Employer's total business amountedto approximately $225,000. All of itssaleswere made withinthe State of Missouri. During the same period, the Employerreceived Production and Marketing Administration checks inthe amount of $40,027, which were endorsed to the Employerby local farmers, in part payment for limes and phosphatessold to the farmers by the Employer. During thesame periodthe Employer sold rock to the Missouri State Highway Depart-ment valued at $12,072, to be used for the construction andmaintenance of State and county roads. The Employer alsosold rock to various county and city units valued at $ 104,395,to be used for the construction and maintenance of roads withinthe jurisdiction of these governmental units. During the sameperiod the Employer sold ready-mix concrete valued at $ 3,898,tobe used in the construction and maintenance of roads. Ofthis latter amount, $3,176 representedsalesto the StateHighway Department. The Employer also sold ready-mixconcrete to the Wabash Railroad in the amount of $820.Upon the foregoing facts we find, contrary to the Employer'scontention, that its operations affect commerce within themeaning of the Act. Moreover, as the Employer furnishedmaterials, valued in excess of $50,000, necessary to themaintenance and operation of the highways and roads of theState of Missouri, we find that it will effectuate the purposesof the Act to exercise jurisdiction over the Employer's op-erations.'2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in agreement with the parties, that all productionandmaintenance employees employed by the Employer atRichmond, Missouri, excluding office clerical employees, thenightwatchman, guards, and supervisors, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]1 These phosphatesare minedin Florida,and are processedand sacked by the two com-panies at their plants in Missouri before they are sent to the Employer.2 Cf. Rayford Stone Company, 97 NLRB 1118; Camp Concrete Rock Company, 94 NLRB 296;Hollow Tree Lumber Company, 91 NLRB 635.